Citation Nr: 0026585	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  91-47 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to Department of Veterans Affairs disability 
compensation for the residuals of anoxic encephalopathy 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
West Supp. 1997).

(The issue of entitlement to an original evaluation in excess 
of 10 percent for the residuals of a fracture of the mandible 
with left facial pain/sensory loss is the subject of a 
separate Board of Veterans' Appeals decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and two daughters


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


REMAND

The veteran had active service from October 1960 to October 
1963 and from September 1964 to May 1968.

This appeal arises from a May 1999 decision by the Detroit, 
Michigan, Regional Office (RO).

The current record shows that the veteran was admitted to the 
Department of Veterans Affairs (VA) Medical Center, Ann 
Arbor, on December 24, 1997, after being initially seen in 
the emergency room on that date, and that he remained at the 
VA Medical Center until he was transferred to an extended 
care facility on April 13, 1998.  While the veteran's 
hospital stay was almost four months, very few of the records 
covering this period have been associated with the claims 
file.  Pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992), 
where evidence is in the possession of the VA which has not 
been included in the record, it remains the obligation of the 
VA to secure such records.

After reviewing the current record the claim of the 
appellant, the veteran's spouse who is acting as his 
guardian, will be REMANDED to the RO for the following 
action:
1.  The RO should request the veteran's 
original, complete VA medical records 
covering his period of hospitalization 
from December 24, 1997, to April 13, 
1998.  These files should be associated 
with the veteran's claims file.

2.  After completion of the above, the RO 
should review this claim on the basis of 
all the evidence of record.  If the 
determination made remains unfavorable, a 
supplemental statement of the case that 
sets forth the evidence received since 
the November 1999 supplemental statement 
of the case should be provided to the 
appellant and the representative.  They 
should be afforded the appropriate period 
of time in which to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The purpose of this 
REMAND is to secure clarifying information.  No action is 
required on the part of the appellant unless she receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



